                                                                                       JS-6

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES – GENERAL

 Case No.       2:21-cv-02633-VAP-ASx                       Date May 27, 2021
 Title Yoxy Jurado v. Aequor Heathcare Services, LLC et al



 Present: The Honorable         VIRGINIA A. PHILLIPS, UNITED STATES DISTRICT JUDGE

               CHRISTINE CHUNG                                 Not Reported
                 Deputy Clerk                                  Court Reporter

   Attorney(s) Present for Plaintiff(s):            Attorney(s) Present for Defendant(s):
                 None Present                                   None Present

 Proceedings:       MINUTE ORDER GRANTING MOTION TO REMAND (DKT. 13) (IN
                    CHAMBERS)


       Plaintiff Yoxy Jurado (“Plaintiff”) filed a Motion to Remand Case (“Motion”) on
April 23, 2021. (Mot., Dkt. 13.) Defendants Aequor Healthcare Services, Inc., Aequor
Healthcare Services, LLC, and Therapy Staff, LLC (“Defendants”) filed their Opposition
on May 3, 2021 (Opp’n, Dkt. 15), and Plaintiff filed her Reply on May 10, 2021 (Reply,
Dkt. 17). The Court thereafter granted Defendants’ ex parte request to file a Sur-Reply
(Dkt. 20) and the Sur-Reply was filed on May 18, 2021 (Sur-Reply, Dkt. 21).

      The Court finds this matter appropriate for resolution without hearing pursuant to
Local Rule 7-15. After considering all papers filed in connection to the Motion, the
Court GRANTS the Motion.

I. Background

       Plaintiff, an employee of Defendants, filed her labor and employment class action
Complaint in Los Angeles Superior Court on February 11, 2021 alleging seven violations
of the California Labor Code and a claim pursuant to California’s Unfair Competition
Law. (Compl., Dkt. 1-2.) Plaintiff seeks to represent a class of “all current and former



 Page 1 of 5                      CIVIL MINUTES – GENERAL      Initials of Deputy Clerk CCH
non-exempt employees of any of the Defendants within the State of California” in the
four years preceding the filing of the Complaint. (Id. ¶ 14.)

       Defendants removed the action to this Court on March 25, 2021 based on diversity
jurisdiction. (Notice of Removal (“Notice”), Dkt. 1.) Defendants contend that complete
diversity of citizenship exists between Plaintiff and Defendants and that the amount in
controversy as to Plaintiff’s individual claims exceeds $75,000. (Id. ¶¶ 6, 10–25.)
Plaintiff thereafter filed the present Motion, challenging Defendants’ allegations as to the
amount in controversy.1 (See Mot.)

II.       Legal Standard

        Federal law allows a state-court defendant to remove a case from state to federal
court if the case is one over which the federal courts could exercise their original
jurisdiction. 28 U.S.C. § 1441(a). To accomplish this task, the removing defendant files
a notice of removal in the federal district court in the district and division within which
the state court action was pending. 28 U.S.C. § 1446(a). The notice must contain “a
short and plain statement of the grounds for removal” – in a case relying on diversity
jurisdiction, that the parties are citizens of different states and the amount in controversy
exceeds $75,000, see 28 U.S.C. § 1332(a) – “together with a copy of all process,
pleadings, and orders” served previously on the removing defendant, 28 U.S.C. §
1446(a).

       The plaintiff may then challenge the removal, as here, on the basis that the amount
in controversy is insufficient to invoke the federal court’s jurisdiction. The parties may
submit proof and the Court will decide “by a preponderance of the evidence, whether the
amount-in-controversy has been satisfied.” Dart Cherokee Basin Operating Co., LLC v.
Owens, 574 U.S. 81, 88 (2014). “Other than for cases under the Class Action Fairness
Act of 2005 (CAFA), [courts] strictly construe the removal statute against removal
jurisdiction.” Acad. of Country Music v. Cont'l Cas. Co., 991 F.3d 1059, 1068 (9th Cir.
2021). This “strong presumption against removal jurisdiction means that the defendant
always has the burden of establishing that removal is proper.” Gaus v. Miles, Inc., 980
F.2d 564, 566 (9th Cir. 1992) (internal quotations and citation omitted). “Federal




1
  In support of their Opposition and Sur-Reply, Defendants filed two Requests for Judicial
Notice. (Dkts. 16, 22.) As the Court does not rely on the underlying documents, it denies
the Requests as moot.


    Page 2 of 5                   CIVIL MINUTES – GENERAL          Initials of Deputy Clerk CCH
jurisdiction must be rejected if there is any doubt as to the right of removal in the first
instance.”2 Id.

III.      Discussion

       Defendants do not seek removal pursuant to CAFA, but instead invoke traditional
diversity jurisdiction. (See Dkt. 1.) As stated above, a strong presumption against
removal accordingly applies, and Defendants bear the burden of proving that this Court
has jurisdiction.

        Defendants contend that their estimate of Plaintiff’s current and projected
attorneys’ fees, as set forth in Defendants’ supporting declarations, satisfies the amount in
controversy. 3 For purposes of traditional diversity jurisdiction in class action cases, the
Ninth Circuit has determined when “attorneys’ fees are not awarded solely to the named
plaintiffs in a class action [by the authorizing statute] . . . [they] cannot be allocated solely
to those plaintiffs for purposes of amount in controversy.” Gibson v. Chrysler Corp., 261
F.3d 927, 942 (9th Cir. 2001). In such cases, courts determine the plaintiff’s appropriate
share of attorneys’ fees by distributing the total estimated fees on a pro rata basis amongst
the named plaintiff(s) and class members. See, e.g., Snow v. Watkins & Shepard
Trucking, Inc., No. EDCV182206-DMG-SPx, 2019 WL 1254571, at *5 n. 2 (C.D. Cal.
Mar. 18, 2019) (collecting cases).

        Here, the Complaint requests attorneys’ fees pursuant to Labor Code § 1194 and
Code of Civil Procedure § 1021.5. As neither statute authorizes an award of fees solely
to the named plaintiff, the allocation of such fees to Plaintiff alone for purposes of the
amount in controversy would be inappropriate. See Gibson, 261 F.3d at 943 (fees
pursuant to § 1021.5 are not awarded solely to the named plaintiffs); Snow, 2019 WL
1254571, at *5 n. 2 (fees pursuant to § 1021.5 and Labor Code §§ 218.5, 1194, 1404, and
2699(g)(1) cannot be allocated solely to the named plaintiff); Magee v. Iconix Waterworks
(US) Inc., No. 2:20-CV-00840-KJM-DBx, 2020 WL 4188607, at *3 (E.D. Cal. July 21,


2
  Defendants primarily rely on cases analyzing the burden borne by a defendant seeking re-
moval under CAFA. The Court finds those cases to be of limited value as they do not apply
a strong presumption against removal as the Court must here.
3
  Plaintiff filed two sets of evidentiary objections in connection with the Motion. (Dkts. 13-1,
17-1.) The Court does not reach the objections to Defendants’ declarations in support of the No-
tice of Removal, as the disputed evidence is not relied on in this Order. (Dkt. 13-1.) The Court
also need not reach the objections to Defendants’ declarations in support of their Opposition.
(Dkt. 17-1). The Court considers that evidence for a limited purpose and not for the truth of the
matters asserted.



    Page 3 of 5                    CIVIL MINUTES – GENERAL           Initials of Deputy Clerk CCH
2020) (Labor Code §§ 218.5 and 1194 do not allow for attribution of fees exclusively to
the named plaintiff).

        Defendants, however, have not attempted to make or support an estimate of
Plaintiff’s pro-rata share of attorneys’ fees. See Steenhuyse v. UBS Fin. Servs., Inc., 317
F. Supp. 3d 1062, 1073 (N.D. Cal. 2018) (“Given defendant’s failure to provide any
evidence estimating plaintiff’s pro-rata share of the total lodestar here, the Court declines
to include an attorneys’ fee estimate as part of the amount in controversy calculation.”).
Defendants instead argue that if Plaintiff’s case was litigated individually, attorneys’ fees
would exceed $75,000.4 (Opp’n at 13–16.) As Plaintiff notes, Defendants’ method of
estimating attorneys’ fees was rejected in Rodriguez v. Goodrich Corp., No. 2:14-CV-
01026-JAM-ACx, 2014 WL 3842904, at *1 (E.D. Cal. Aug. 1, 2014), a putative class
action removed on traditional diversity grounds. There, defendants similarly claimed that
their calculation of attorneys’ fees was based solely on fees applicable to the named
plaintiff. Id. at *3. As in the present case, however, the estimate included legal work
“that, in a class action, would be performed on behalf of the entire class,” such as
preparation of motions in limine and jury instructions. Id. The Rodriguez court
accordingly disregarded the estimate, declining to “treat the matter as an individual action
for purposes of removability, with the specter of a class action looming in the immediate
future.” Id. This Court agrees with the reasoning in Rodriguez and, for those reasons,
declines to consider Defendants’ inadequate estimate of attorneys’ fees in determining the
amount in controversy.

        For similar reasons, the Court also rejects Defendants’ allocation of the costs
associated with the injunctive relief requested in the Complaint to Plaintiff alone. (Opp’n
at 19; Compl. at 25.) Specifically, Defendants allege a minimum cost of $28,119 for “a
part-time payroll clerk to improve the payroll policies, increase review of employee time
records, and to more closely supervise defendants’ healthcare facility clients regarding
their compliance with the Labor Code.” (Opp’n at 19–20.) The Court “may not allocate
the cost to [defendant] of providing the requested injunctive relief to the class to a single
plaintiff” unless the plaintiff’s and class members’ claims are “common and undivided,”
however. Reisfelt v. Topco Assocs., LLC, No. 820CV01283-JWH-ADSx, 2020 WL
6742879, at *1, 3 (C.D. Cal. Nov. 16, 2020) (internal quotations omitted) (citing Kanter
v. Warner-Lambert Co., 265 F.3d 853, 858 (9th Cir. 2001)). Defendants do not argue, nor
does the Court find, that such a common and undivided right is at issue here. Lyon v.
W.W. Grainger Inc., No. C 10-00884 WHA, 2010 WL 1753194, at *2 (N.D. Cal. Apr. 29,

4
 Defendants estimate a minimum of 125 hours of attorney work at a blended rate of $685.00
per hour. (Opp’n at 13–16.) Attorney tasks include drafting the Complaint, propounding
discovery, preparing pretrial submissions, and conducting trial. (See Dkt. 15-5 ¶ 3; Dkt. 15-
6 ¶ 3; Dkt. 15-7 ¶ 4.)


    Page 4 of 5                    CIVIL MINUTES – GENERAL           Initials of Deputy Clerk CCH
2010) (“Here plaintiff is requesting an injunction against defendant from continued acts
that allegedly violated California labor codes … An injunction can be granted or denied
as to one specific plaintiff separately without implicating another plaintiff’s rights.”).
Accordingly, the Court declines to consider this improper sum in determining the amount
in controversy.

        The inadequacy of Defendants’ estimates of attorneys’ fees and costs of injunctive
relief is fatal to removal. Even if the Court were to adopt the rest of Defendants’
calculations in full, the $75,000 threshold is not satisfied. (See Notice ¶¶ 14–21
(calculating damages of $41,216 for wage and hour claims); Opp’n at 19, 21 (asserting
costs of $7,500 for a receiver and $5,000 for an incentive payment)).5 Defendants have
failed to carry their burden, and remand is thus warranted.

       Defendants request that if the Court finds their burden unsatisfied, it should allow
them unspecified jurisdictional discovery regarding the amount in controversy. (Opp’n at
24.) Jurisdictional discovery is not mandatory, however, and is vested in the Court’s
sound discretion. See Abrego Abrego v. The Dow Chemical Co., 443 F.3d 676, 692 (9th
Cir. 2006) (noting “the disinclination to entertain substantial, burdensome discovery on
jurisdictional issues”). Here, Defendants do not identify the discovery requested or
explain what jurisdictionally relevant facts they expect to discover or how those facts
would demonstrate that the amount in controversy is satisfied.6 District courts do not
abuse their discretion in denying such unsupported requests for discovery “based on little
more than a hunch that it might yield jurisdictionally relevant facts.” Boschetto v.
Hansing, 539 F.3d 1011, 1020 (9th Cir. 2008). The Court accordingly declines
Defendants’ request.

IV.       Conclusion

      The Court therefore GRANTS the Motion. The case is remanded to Superior
Court of California, County of Los Angeles.


          IT IS SO ORDERED.


5
  Plaintiff’s refusal to stipulate that the amount in controversy is below the $75,000 threshold
is not sufficient to satisfy that requirement, (Opp’n at 21–23). Daley v. Walmart Stores, Inc.,
No. SACV180518-DOC-GJSx, 2018 WL 3104630, at *4 (C.D. Cal. June 21, 2018).
6
  Plaintiff also persuasively argues that Defendants, as the employers of Plaintiff and the pu-
tative class members, could marshal relevant evidence from wage statements, time records,
and the like. (Reply at 11–12.)


    Page 5 of 5                     CIVIL MINUTES – GENERAL             Initials of Deputy Clerk CCH
